679 So.2d 835 (1996)
Miguel R. DOMINGUEZ, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION and the Wackenhut Corporation, Appellees.
No. 96-1199.
District Court of Appeal of Florida, Third District.
September 4, 1996.
Rehearing Denied October 2, 1996.
*836 Miguel R. Dominguez, in proper person.
John D. Maher, Tallahassee, for Florida Unemployment Appeals Commission.
Before JORGENSON, LEVY and FLETCHER, JJ.
PER CURIAM.
Miguel R. Dominguez appeals a decision of the Unemployment Appeals Commission which adopted the findings of fact made by the unemployment compensation appeals referee, and which affirmed the referee's decision holding Dominguez disqualified from receiving benefits.
The referee's findings of fact (which we must accept as being based on substantial competent evidence in the absence of a transcript of the hearing) reveal that Dominguez was discharged by The Wackenhut Corporation for abandoning his post while his supervisor was in the process of giving him a written reprimand. The Commission's conclusion that Dominguez's behavior amounted to misconduct connected with work is within the Commission's area of expertise in the interpretation and application of its governing laws. It is thus entitled to our deference. See Public Employees Relations Comm'n v. Dade County Police Benevolent Ass'n, 467 So.2d 987 (Fla.1985).
Accordingly, the Commission's decision is affirmed.